APPLICATION FOR REHEARING
No. 394. Decided July 26, 1940.
BY THE COURT:
The above entitled cause is now being determined on appellee’s application for rehearing and oral presentation.
Counsel’s application is predicated on the sole claim that they were denied the right to oral argument. The notes on our docxet, made on March 13, 1940, when our court met in Miami County, differ somewhat from counsels’ recollection that the case was to be set for oral hearing in Dayton at the convenience of counsel for all parties and the court. The only notation on our docket was that the cause was passed for call, which, according to our interpretation, would be when counsel were ready we would be advised and an assignment made for oral presentation if desired.
Some time in June the entire file was forwarded to our office in Dayton, and as we understand, the case submitted on briefs, oral argument being waived, and the case was marked submitted as of date June 18, 1940.
It is never our purpose to deprive counsel of the right to oral argument and if we are in error in our understanding that the case was submitted on briefs, the right to oral argument will be granted, although we fail to see how the oral argument can be advantageous to counsel.
The case was well briefed and we think we fully understand the claims of counsel as presented.
Evidently the file was sent to Dayton by the Clerk of Courts, and it is hard to understand how your very efficient Brooks Johnson, Clerk of Courts, would send the file out without instructions from counsel on both sides. If it can be demonstrated that we were under misapprehension as to the case being submitted on briefs, oral -argument waived, and if counsel still desire, application for rehearing will be granted *292and the case assigned at some future date for oral argument; otherwise, the application for rehearing will be denied.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.